748 N.W.2d 809 (2008)
Alberta WASHINGTON, Personal Representative of the Estate of Barbara Richardson, Deceased, Plaintiff-Appellee,
v.
GLACIER HILLS NURSING CENTER, d/b/a Glacier Hills, Inc., Defendant-Appellee, and
Kristen Tyskowski, M.D. and Lona Mody, M.D., Defendants-Appellants.
Docket No. 134951. COA No. 266487.
Supreme Court of Michigan.
May 27, 2008.
*810 On order of the Court, the application for leave to appeal the August 16, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.